Citation Nr: 1218056	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  05-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic mandible arthritis.

2. Entitlement to an initial compensable rating for bilateral mandibular fracture residuals with temporomandibular joint disorder (TMD) for the period prior to July 10, 2009.

3. Entitlement to a disability rating in excess of 10 percent for bilateral mandibular fracture residuals with TMD for the period from July 10, 2009. 

4.  Entitlement to a disability rating in excess of 20 percent for bilateral mandibular fracture residuals with TMD for the period from August 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to October 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied an increased evaluation for the Veteran's bilateral mandibular fracture residuals.  In May 2006, the RO denied service connection for both temporomandibular joint disorder and mandible arthritis.  In September 2006, the RO granted service connection for temporomandibular joint disorder (TMD); recharacterized the Veteran's mandibular fracture residuals as bilateral mandibular fracture residuals with TMD; and assigned a noncompensable evaluation for that disability.  

Then, by a rating action dated September 2009, the noncompensable rating assigned for the bilateral mandibular fracture residuals with TMD was increased to 10 percent, effective from July 10, 2009.  A February 2012 rating action increased the rating assigned to the bilateral mandibular fracture residuals with TMD from 10 percent to 20 percent, effective from August 24, 2011.

In January 2008, the Veteran was afforded a hearing before the undersigned sitting at the RO.  A transcript of the hearing is of record.

The appeal was remanded by the Board in August 2008 and in December 2010.  

Further, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, he reported to the July 2009 VA examiner that he is retired due to his age and/or duration of work experience.  Next, he reported to the August 2011 VA examiner that he was no longer working due to a physical disability, not his service-connected dental disability.  For these reasons, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board remanded the case in August 2008 and in December 2010, in part, for a VA examination in which the examiner was asked to definitively state whether the Veteran had a chronic mandible arthritic disorder and if so, whether it was in any way related to the Veteran's service or his service-connected bilateral mandibular fracture residuals with temporomandibular joint disorder.  Notably, the claim was remanded in December 2010 because the August 2008 VA examiner failed to address the question of whether or not the Veteran has a mandible arthritic disorder.  Now, similarly, the August 2011 VA examiner only identified the Veteran as having status post jaw fracture with bilateral moderate-severe TMD.  He failed to state failed whether or not the Veteran has a mandible arthritic disorder.  The VA examination report requires further clarification before a resolution can be reached. 

On remand, the August 2011 VA examiner should clarify any indication the Veteran's diagnoses may have regarding his contention that he has a chronic mandible arthritic disorder.  If the examiner is unable to clarify without re-examining the Veteran, another examination should be afforded on remand. Additionally, the December 2010 remand directed the examiner to consider the service treatment records that had been added to the record and render another nexus opinion regarding mandible arthritic disorder, if any.  While the August 2011 VA examiner referenced the Veteran's service injury, he did not clearly indicate whether service treatment records had been reviewed.  On Remand, the examiner should so indicate. 

Notwithstanding the foregoing, but of equal import, the Board observes that the August 2011 VA examination report makes reference to very recent VA dental treatment.  Specifically, the Veteran reported that he had experienced several episodes where his jaw would "lock up," and that the most recent episode had been in July 2011.  He said he was treated for the condition by his VA dentist.  The most recent records on file are dated through November 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.



Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to treatment for the Veteran's jaw, from the VA medical center in Tampa, FL from November 2010 to the present.  A specific request should be made to obtain records related to dental treatment received on or about July 2011.  Any negative response should be noted in the claims file.

2.  Request clarification from the August 2011 VA examiner regarding the October 2004 diagnosis of arthritic changes of the condyle and any indication of a chronic mandible arthritic disorder.  The examiner should indicate that he/she considered the service treatment records and reevaluate the nature and etiology of any chronic mandible arthritic disorder.

The examiner MUST definitively state whether the Veteran has arthritis of the mandible and address the diagnosis of arthritic changes of the condyle, by private physician Dr. A.F.  

If arthritis of the mandible is identified, the examiner should state whether it is as least likely as not (a 50 percent probability or greater) that any identified chronic mandible arthritic disorder had its onset during active service; is etiologically related to his mandibular trauma; otherwise originated during active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected bilateral mandibular fracture residuals with TMD.  

If the examiner disagrees with Dr. A.F., and determines that there is no diagnosis of a chronic arthritis of the mandible, then the examiner should state whether there was a diagnosis of arthritis that has since resolved.  If the arthritis has resolved, the examiner should state whether, at any time, it is as least likely as not that any identified chronic mandible arthritic disorder had its onset during active service; is etiologically related to his mandibular trauma; otherwise originated during active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected bilateral mandibular fracture residuals with TMD.

If arthritis of the mandible is diagnosed but not found to be related to service, the examiner should be asked to opine whether the symptoms of the arthritis of the mandible can be distinguished from those of bilateral mandibular fracture residuals with TMD.

If the August 2011 VA examiner is not available, arrange for the Veteran to have a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic mandible arthritic disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting explanation.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  The RO should indicate that it has reviewed all of the evidence received since the last statement of the case (SOC), including service treatment records received subsequent to the September 2006 SOC.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


